IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. PD-0987-09



                        RICHARD LYNN WINFREY, Appellant

                                               v.

                                  THE STATE OF TEXAS

           ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE ELEVENTH COURT OF APPEALS
                          SAN JACINTO COUNTY

     C OCHRAN, J., filed a concurring opinion, in which W OMACK, J OHNSON and
H OLCOMB, JJ., joined.

                                          OPINION

       Appellant did not object at trial to Deputy Pikett’s “dog scent line-up” testimony.

Therefore, neither the court of appeals nor this Court has had an occasion to review or

determine the admissibility of that evidence under either Kelly v. State 1 or Nenno v. State.2


       1
          824 S.W.2d 568 (Tex. Crim. App. 1992) (setting out standards for the admissibility of
scientific expert testimony under TEX . R. EVID . 702).
       2
        970 S.W.2d 549 (Tex. Crim. App. 1998) (setting out standards for the admissibility of
non-scientific expert testimony under TEX . R. EVID . 702).
But, as the majority holds, even if Deputy Pikett’s testimony concerning the “dog scent line-

up” was properly admissible under Rule 702, the evidence is still legally insufficient to

support appellant’s conviction.

       With that understanding, I join the majority opinion.


Filed: September 22, 2010
Publish